UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5238


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MELVIN TAYLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cr-00279-LO-1)


Submitted:    June 11, 2009                   Decided:   July 2, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant.    Dana J. Boente, Acting United States Attorney,
Patricia T. Giles, Benjamin L. Hatch, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin        Taylor    appeals       the   district      court’s   judgment

imposing his convictions and 192 month total sentence ∗ following

a jury trial for conspiracy to commit armed bank robbery in

violation      of    18   U.S.C.      § 371    (2006),     armed      bank   robbery    in

violation of 18 U.S.C. § 2 (2006) & § 2113(a) and (d) (2006),

and use of a firearm during a crime of violence in violation of

18 U.S.C. § 2 and § 924(c)(1)(A) (West 2006 & Supp. 2008).

            On appeal, Taylor first contends the district court

erred in denying his requested jury instructions pertaining to

his   theory    of    defense,        that    Amobi     Agu,   a   co-conspirator      who

testified against Taylor, lacked credibility.                           Because Taylor

failed to object to the district court’s failure to instruct the

jury as he requested, we review for plain error. See United

States v. Olano, 507 U.S. 725, 732 (1993); Fed. R. Crim. Proc.

30.

            Declination          of     a     requested        jury    instruction      is

reversible     error      only     if   the    requested       instruction      “(1)   was

correct; (2) was not substantially covered by the court’s charge


      ∗
        The district court sentenced Taylor to sixty months’
imprisonment on Count 1, 108 months’ imprisonment on Count 2 to
run concurrent to Count 1, and eighty-four months’ imprisonment
on Count 3, to run consecutively to the sentences imposed on
Counts 1 and 2, resulting in a total imprisonment term of 192
months.



                                              2
to the jury; and (3) dealt with some point in the trial so

important,      that       failure     to    give          the     requested      instruction

seriously      impaired       the     defendant’s            ability       to    conduct    his

defense.”      United States v. Frazier-El, 204 F.3d 553, 562 (4th

Cir. 2000) (quoting United States v. Queen, 132 F.3d 991, 1000

(4th Cir. 1997)).           Even if a court erroneously uses or rejects a

jury instruction, the verdict will be reversed “only when the

error    is   prejudicial       based       on       a   review     of    the    record    as    a

whole.”       Ellis, 121 F.3d at 923.                     Because we find the charged

jury      instructions          substantially               covered        the      requested

instructions, we find no error.

              Next,        Taylor     contends            that     the     district        court

erroneously      interrupted          his        attorney’s          closing       statement,

thereby depriving him of a fair trial.                           Taylor failed to object

to the district court’s interruption.                            Accordingly, we review

for plain error.             Olano, 507 U.S. at 732.                      We find that the

district      court’s       comment    was       a       routine    and    fair    effort       in

furtherance of proper courtroom management, was not biased or

prejudicial, and did not deprive Taylor of a fair trial.                                     See

United    States      v.    Smith,    452    F.3d         324,     332    (4th    Cir.    2006);

United States v. Parodi, 703 F.2d 768, 775-76 (4th Cir. 1983).

Therefore, we find no error.

              Finally, Taylor contends the district court erred by

refusing to seriously consider an imprisonment sentencing range

                                                 3
outside       of    the      advisory     guidelines     for     the    offenses     of

conspiracy to commit bank robbery and armed bank robbery.                            We

find that the district court considered the advisory nature of

the guidelines range in consideration with the factors set forth

in     18    U.S.C.      §   3553(a)    (2006),    independently       calculated     a

sentencing range, and imposed a reasonable sentence.                         See   Gall

v. United States, 128 S. Ct. 586, 596 (2007); United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007); United States v.

Carter, __ F.3d __, 2009 WL 1110786, at *4, No. 08-4643 (4th

Cir.    Apr.       27,   2009).        Accordingly,     we    affirm   the     district

court’s judgment.

               We dispense with oral argument because the facts and

legal       contentions      are   adequately     presented      in    the    materials

before      the    court     and   argument     would   not    aid    the    decisional

process.

                                                                               AFFIRMED




                                            4